Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Monsieur
                            à New-port Le 15 may 1781.
                        
                        J’ai reçu la Lettre de votre Excellence du 11. de ce mois, le raport du nombre de Vaisseaux de L’escadre
                            ennemie me paroit juste et confirmé tant par la correspondance du major Talmadge que par le raport des prisonniers d’un
                            flag, ils ont 9. gros Vaisseaux, 2 de 50. et 4. de 44. avec les fregates, l’embarquement n’est que de 2. mille hommes; et il Specifie les regimens. Je crois que leur destination qu’ils publient pour
                            Vilmington est la Veritable à cause des dragons et chevaux embarqués, parce qu’il me paroit difficile de faire mouvoir des
                            dragons en virginie à moins du projet de La delaware dont il avoit été question, mais votre Excellence est plus en état
                            que moi de juger la possibilité de leurs affaires. 
                        Il est question dans mes instructions de Six millions Tournois dont votre Excellence pourra se prevaloir en
                            france pour fournir aux besoins et à l’entretien de L’armée ameriquaine, mais le chevalier de La
                            Luzerne Sera Sans doute chargé de vous annoncer ces Secours officiellement. j’attends la reponse de Votre Excellence pour
                            la conference que Mr le Cte de Barras et moi vous avons demandé 
                        Je Suis avec Respect &a. 

                    